    Case 19-05831-LA11              Filed 01/28/21        Entered 01/29/21 10:40:01    Doc 182     Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                                   0.00
                     Debtor:   DANA AARON LINETT
               Case Number:    19-05831-LA11                   Chapter: 11
      Date / Time / Room:      THURSDAY, JANUARY 28, 2021 02:30 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              CREDITOR'S APPROVAL OF DISCLOSURE STATEMENT IN CH. 11 PLAN FILED BY THOMAS B.
              GORRILL ON BEHALF OF BARBARA LINETT. (Fr 12/17/20)



Appearances:

        Appearances excused.


Disposition:                                                                                         1.00

        Tentative Ruling of the Court is affirmed. Appearance of Counsel is excused.




Page 1 of 1                                                                                      1/29/2021   10:39:38AM
